DETAILED ACTION
1. Claims 1-15 are pending. Claims 1-15 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 12/2/2019 has been acknowledged.
The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s
IDS form 1449 are attached to the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations and steps described in Claim 11 to determine a seat score for each seat within a vehicle (Analyzing Information; a Mental Process and a Certain Method of Organizing Human Activity related to generating scores from data and a mathematical concept/relationship related to calculating scores from information); determine a gate score for each passenger waiting to board the vehicle (Analyzing Information; a Mental Process and a Certain Method of Organizing Human Activity related to  nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information and mathematical relationships. For example, alerting a next passenger to board a vehicle from a transportation by determining a score for each seat within the vehicle is determined and gate scores for passengers waiting to board the vehicle determined encompasses what a quantitative planner and modeler does to use quantified data to optimize passenger service. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for organizing and tracking information for managing human behavior, a “Method of Organizing Human Activity” as well as a “Mathematical Concept/Relationship”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than reciting apparatus, logic circuitry, and graphical user interface. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s specification states:
[0072] Moreover, an embodiment can be implemented as a computer-readable storage medium having computer readable code stored thereon for programming a computer (e.g., comprising a processor) to perform a method as described and claimed herein. Examples of such computer-readable storage mediums include, but are not limited to, a hard disk, a CD-ROM, an optical storage device, a magnetic storage device, a ROM (Read Only Memory), a PROM (Programmable Read Only Memory), an EPROM (Erasable Programmable Read Only Memory), an EEPROM (Electrically Erasable Programmable Read Only Memory) and a Flash memory. Further, it is expected that one of ordinary skill, notwithstanding possibly significant effort and many design choices motivated by, for example, available time, current technology, and economic considerations, when guided by the concepts and principles- 17- disclosed herein will be readily capable of generating such software instructions and programs and ICs with minimal experimentation. 

Which shows the use of information, with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned process consists of functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to 
Independent claim 1 also contain the identified abstract ideas above, with no more additional elements which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 11 above.
Claims 2-10 and 12-15 also contain the identified abstract ideas, which are all part of the abstract ideas presented, with no more additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 11 above. 
Therefore, Claims 1-15 are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by US publication number 20190347911 to Linguanti (hereinafter referred to as “Linguanti”).

(A) As per claims 1 and 11, Linguanti teaches determining a next passenger to board a vehicle, the method comprising the steps of determining a seat score for each seat within the vehicle (Linguanti: [the determination of passengers to board a vehicle 0032 comprising of steps for determining 0022 a seat score for the seats in the vehicle 0070]); 
determining a gate score for each passenger waiting to board the vehicle; (Linguanti: [determining a gate score or metric for passengers waiting to board a vehicle 0066])
determining a boarding score for each passenger waiting to board the vehicle, wherein the boarding score for each passenger waiting to board the vehicle is based on the seat score of a seat assigned to the passenger waiting to board the vehicle and the gate score for the passenger waiting to board the vehicle (Linguanti: [the determination boarding parameters or scores for each passenger waiting to board the vehicle 0032 based on a combination of input information such as 0006 a seat score for the 0070 seating assignments of 0026 passengers waiting to board the vehicle 0081 and a gate score or metric for passengers waiting to board a vehicle 0066]); 
determining a next passenger to board the vehicle based on the boarding score for each passenger waiting to board the vehicle (Linguanti: [determining the next passenger to board the vehicle 0080 based on boarding parameters or scores for each passenger waiting to board the vehicle 0032]).
Linguanti 0024 describes computer apparatus, components and circuitry for this and all other claims.

	(B) As per claim 2, Linguanti teaches alerting the next passenger that they should board the vehicle (Linguanti: [the step of signaling or alerting the passenger 0045 to board the vehicle 0081]).

(C) As per claim 10, Linguanti teaches the step of determining the gate score for a passenger waiting to board the vehicle comprises the step of: determining a number of passengers in a group associated with the passenger (Linguanti: [determining a gate score or metric for passengers waiting to board a vehicle 0066 which includes a step of determining the number or passengers within a group 0063]); 
and wherein the gate score for the passenger is based on the number of passengers in the group associated with the passenger (Linguanti: [a gate score or metric for passengers associated with 0066 inputs based on the number or passengers within a group 0063]); 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claim 3-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 20190347911 to Linguanti (hereinafter referred to as “Linguanti”) in view of US publication number 20180290562 to Cheung (hereinafter referred to as “Cheung”).


Linguanti does not explicitly teach window seating, aisle seating and middle seating which are taught by Cheung.
Cheung teaches
The use of window seating, aisle seating and middle seating (Cheung: [the use of window seating and aisle seating 0110 and the use of middle seats 0177])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of seat score of Linguanti with window seating, aisle seating and middle seating of Cheung as they are analogous art along with the current invention which solve problems related to determination of seat score in a system, and the combination would lead to the application and use of seating information as taught in [0211] of Cheung.

(B) As per claims 4 and 13, Linguanti teaches the step of determining the seat score for a seat as in claim 1. 
Linguanti does not explicitly teach cabin position for seating which are taught by Cheung.
Cheung teaches
The use of cabin position for seating (Cheung: [the use of cabin position and configuration for seating 0228])
The combination of references above teaches the step of determining the seat score for a seat as in Claim 1 above, and the use of cabin position for seating is taught in preceding limitation for the same reasons/rationale.


Linguanti does not explicitly teach the congestion and accessibility of the aisle around the seat which are taught by Cheung.
Cheung teaches
The congestion and accessibility of the aisle around the seat (Cheung: [The congestion and accessibility of the aisle around the seat 0076])
The combination of references above teaches the step of determining the seat score for a seat as in Claim 1 above, and the use of the congestion and accessibility of the aisle around the seat is taught in preceding limitation for the same reasons/rationale.

(D) As per claim 6, Linguanti teaches the step of determining the seat score for a seat as in claim 1. 
Linguanti does not explicitly teach the congestion and accessibility of the seat which are taught by Cheung.
Cheung teaches
The congestion and accessibility of the seat (Cheung: [The congestion and accessibility of the seat 0028])
The combination of references above teaches the step of determining the seat score for a seat as in Claim 1 above, and the use of the congestion and accessibility of the seat is taught in preceding limitation for the same reasons/rationale.

(E) As per claim 7, Linguanti teaches the step of determining the seat score for a seat as in claim 1. 

Cheung teaches
The amount of overhead storage above the seat (Cheung: [the amount of storage in 0192 an overhead storage above the seat 0231])
The combination of references above teaches the step of determining the seat score for a seat as in Claim 1 above, and the amount of overhead storage above the seat is taught in preceding limitation for the same reasons/rationale.

(F) As per claim 8 and 15, Linguanti teaches the step of determining the gate score for a passenger waiting to board the vehicle with specific quantities as in claim 1. 
Linguanti does not explicitly teach the size of luggage associated with the passenger which are taught by Cheung.
Cheung teaches
The size of luggage associated with the passenger (Cheung: [The size of 0115 luggage associated with the passenger 0192])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of gate score with vehicle entrances of Linguanti with luggage size of Cheung as they are analogous art along with the current invention which solve problems related to determination of gate score in a system, and the combination would lead to the application and use of luggage information as taught in [0192] of Cheung.


Linguanti does not explicitly teach the use of distance which is taught by Cheung.
Cheung teaches
The use of distance (Cheung: [the use of distance 0087])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the determination of gate score with vehicle entrances of Linguanti with distances of Cheung as they are analogous art along with the current invention which solve problems related to determination of gate score in a system, and the combination would lead to the application and use of distance information as taught in [0087] of Cheung.

Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160005094 A1
Goel; Sachin
SYSTEM FOR CONCURRENT OPTIMIZATION OF BUSINESS ECONOMICS AND CUSTOMER VALUE
US 20130268303 A1
Messier; Rene Lawrence
METHOD AND SYSTEM TO HOST ELECTRONIC INTERACTIVE PASSENGER BOARDINGS
US 20120022901 A1
Nasr; Mark Youssef et al.
Preference Seating System
US 20120010913 A1
Lele; Avinash S. et al.
SYSTEMS AND METHODS FOR MANAGING EMPTY SEAT INVENTORY ON AN AIRPLANE
US 20090271227 A1
Hayat; Michael
METHODS AND SYSTEMS FOR MONETIZING EMPTY SPACE INVENTORY AS EMPTY ADJACENT SPACE
US 20170283063 A1
Johnson; Glenn A. et al.
Amenity Monument for Aircraft Cabins
US 20170259921 A1
Valdes De La Garza; Javier et al.
FORWARD-FACING AIRCRAFT PASSENGER SUITE WITH ALL AISLE ACCESS

Block; David et al.
Automated Internet Based Interactive Travel Planning and Management System
US 20030210139 A1
Brooks, Stephen et al.
Method and system for improved security
US 20030055689 A1
Block, David et al.
Automated internet based interactive travel planning and management system


8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	7/25/2021

/JOSEPH M WAESCO/               Primary Examiner, Art Unit 3683